Citation Nr: 1531556	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-44 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to August 1993 and had additional service in the North Carolina National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a Board hearing on an October 2010 VA Form 9.  The Veteran was scheduled for a Board hearing in April 2012.  The Veteran did not appear for the scheduled hearing.  The Veteran has not requested rescheduling of the hearing.  His hearing request therefore is considered withdrawn.  See 38 C F R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for the above noted issues.  The Veteran provided information at an April 2010 Decision Review Officer hearing that was not able to be transcribed.  Documents submitted at that hearing include a lay statement from D.A.  D.A. asserted that she observed the Veteran injure his back during a period of National Guard service in September 2005.  

Records dated July 2011 show the RO contacted the South Carolina National Guard; however, the Veteran submitted evidence that he had service in the North Carolina National Guard.  The Veteran submitted three NGB-22 forms, Report of Separation and Record of Service, showing service in the North Carolina National Guard from April 1998 to April 1999, from April 2000 to April 2002, and from March 2005 to January 2006.

Records confirming the dates of active duty or ACDUTRA or INACTDUTRA, as well as service treatment and personnel records should be obtained.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain any outstanding National Guard records (North Carolina) and verify federal service.

2.  Associate with the claims file the Veteran's VA treatment records since August 2010.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




